PER CURIAM.
We find no error in appellant’s convictions and sentences for the crimes of attempted first-degree murder, armed kidnapping, attempted sexual battery and conspiracy to commit first-degree murder and/or sexual battery and/or kidnapping, save in two respects. First, the minimum mandatory sentence imposed for conspiracy to commit first-degree murder, sexual battery and kidnapping pursuant to section 775.087(2)(a)l, Florida Statutes (1993) is vacated because it is not authorized by the statute. Kennedy v. State, 564 So.2d 1127,1129-30 (Fla. 1st DCA 1990). Second, the basis for the restitution award is a mystery. We cannot determine that the issue of restitution was ever heard, whether it was heard but no oral pronouncement made, or what evidence supports the amounts imposed. Accordingly, the restitution is vacated and remanded to the lower court for reimposition, if appropriate, upon proper notice, hearing and pronouncement. Finally, the state concedes the public defender’s lien must be stricken and remanded for compliance with Florida Rule of Criminal Procedure 3.720(d)(1). Burke v. State, 642 So.2d 677 (Fla. 5th DCA 1994).
AFFIRMED in part; REVERSED in part; and REMANDED.
HARRIS, C.J., and COBB and GRIFFIN, JJ., concur.